      Case 2:20-cv-04988-JFW-AS Document 40-22 Filed 10/27/20 Page 1 of 1 Page ID #:307
Re: Langer v. Molina (1380 Sunset Blvd)

From: Tanpreet Pannu (tanpreetp@potterhandy.com)

To:     mrmolina@sbcglobal.net
Cc:     langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com
Date: Wednesday, October 7, 2020, 8:58 AM PDT



Dear Counsel,

This is a courtesy reminder that answer to the complaint Esperanza Molina was due on 10/8/2020.
Please file a formal answer to the complaint at this time.

 If an answer is not timely filed, we will proceed to file a Request for Entry of Default, to avoid an
 Order to show cause re lack of prosecution.

 If you have any questions in the meantime, please feel free to contact our office.

 Thank You.




       Tanpreet Pannu, Assistant
       TanpreetP@PotterHandy.com

       Potter Handy, LLP
       8033 Linda Vista Rd, Suite 200
       San Diego, CA 92111
       858-375-7385 | 888-422-5191 (fax)

       The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
       recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
       disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
       received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
       to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
       in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
       Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.
